DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 17 December 2020, the following occurred:
the specification and drawings was amended, and the associated drawing objections have been withdrawn; and
claims 1-5, 7, 9-11, 13, and 15-20 were amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8), machine (claims 9-16), and manufacture (claims 17-20) which recite steps of receiving a request, retrieving information, determining gene composition for a multigene panel, applying the request to personalized data repositories and/or knowledge bases, integrating data from the 
These steps of receiving a request, retrieving information, determining gene composition for a multigene panel, applying the request to personalized data repositories and/or knowledge bases, integrating data from the applied request with results, updating the personalized data repository and knowledge bases, and triggering surveillance services, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from being performed by a human. For example, but for the (claims 1, 9, 17) “personalized data repository” and “knowledge bases” language; (claim 9) “processor” language; and (claim 17) “computer readable storage medium,” “program instructions,” and “computer” language, these steps in the context of this claim encompass methods of organizing human activity. Specifically, these steps are directed towards collecting and analyzing information to determine “surveillance services” to be performed. Additionally, these steps represent directions for an individual to follow to perform genetic counseling. If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the step of determining gene composition for a multigene panel, as drafted, under the broadest reasonable interpretation, includes mental processes. Specifically, a determination can be made in the human mind. That is, other than reciting steps as performed by the generic computer components (as discussed above), nothing in the claim element precludes 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 6, 10, 14, and 18, composing and performing a gene panel; claims 3-4, 11-12, and 19, collecting and analyzing factors to determine if the factor impacts disease prevalence; claims 5 and 13, collecting data and consolidating it into results; claims 7, 15, and 20, notifying an individual; and claims 8 and 16, defining the triggering events, which all recite particular aspects of how the steps above may be performed by a human but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of data repository, knowledge bases, processor, computer readable storage medium, program instructions, and computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017]-[0020], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of applying the request to personalized data repositories and/or knowledge bases and performing one or more from a group of content search, variation interpretation, and report generation to produce results amounts to mere data gathering; and recitation of  the personalized data repository includes genetic test results, health/clinical information, and insurance coverage, and wherein the knowledge bases include information pertaining to genetic tests and clinical guidelines amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as processor, computer readable storage medium, program instructions, computer, natural language processing, and machine learning generally link to a computer environment; genetic test results, genetic tests, and variation interpretation generally link to a particular field of use, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 10-15, and 18-20, reciting use of generic computer components such as a processor or data repository, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 2-5, 10-13, and 18-19, reciting gathering data from the data repository/knowledge bases based on the request, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 3-4, 11-12, and 19, reciting selection of environmental, social, and genetic factors, claims 5, 13, reciting selection of person-centric data, claims 6, 14, reciting selection of medical, financial, clinical guideline, or technical data, and claims 8, 16, reciting particular types of data that compose an event, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-4, 6, 8, 10-12, 14, 16, 18-19, which generally link to fields of use with recitation of multigene panel, gene composition, etc…, environmental/social/genetic factors, and gene/gene panel, which are additional limitations which generally link the abstract idea to a particular technological 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 9, 17) receiving a request, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 1, 9, 17) updating the data repository and knowledge bases, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); (claims 1, 9, 17) retrieving information; and applying the request to the data repository and knowledge bases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a claims 7, 15, 20, sending a notification with results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-5, 10-13, 18-19, retrieving information from the data repository and/or knowledge bases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shohat (US 2010/0094562 A1) in view of Torii et al. (Using machine learning for concept extraction on clinical documents from multiple data sources), hereinafter Torii.

Claims 1, 9, 17:
Shohat discloses:
(claim 1)  A method of providing genomic services comprising:
(claim 9)  A system for providing genomic services, wherein the system comprises at least one processor configured to:
[0010]-[0011]
(claim 17)  A computer program product for providing genomic services, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
[0010]-[0011]
receiving a request from a user, wherein the request pertains to a multigene panel selection;
[0021] discloses a "patient information input module" which receives information to be tested such as [0020] genetic testing and as in [0023] can be multiple genetic tests (i.e. multigene panel).
retrieving information for the multigene panel selection from a personalized data repository for the user and supporting knowledge bases, wherein the retrieved information includes medical information of the user
[0022]-[0023] disclose a database with medical and genetic information. [0021]-[0024] and [0087]-[0088] disclose using the weights of the database by the analyzer to recommend one or more diagnostic tests, where the diagnostic tests are preferably genetic tests as in [0020].
determining gene composition for the multigene selection based on the retrieved information, wherein gene composition is selected based on a risk of each gene, an established prediction of each gene, and available clinical management for each gene;
[0077]-[0082] disclose user/patient information influencing rules for determining genetic testing to be performed. “a risk of each gene” is best demonstrated in [0078] (explicitly disclosing risk), as well as [0077] and [0079] (risk based on family history). “an established prediction of each gene” is demonstrated in [0077]-[0080] where established predispositions based on medical information, ethnic group, etc…are used to determine diseases and relevant tests (i.e. genetic tests as in [0020]). “available clinical management for each gene” is briefly [0077], “most preferably relating to preventing adult onset diseases” which implies the existence of available clinical management.
applying the request to one or more from a group of the personalized data repository for the user and the supporting knowledge bases, wherein the personalized data repository includes genetic test results, health/clinical information, and insurance coverage, and wherein the knowledge bases include information pertaining to genetic tests and clinical guidelines;
[0021]-[0022], [0087]-[0088] disclose a database (personalized data repository) and [0021], [0023]-[0024], [0088] disclose an analyzer (knowledge bases). Repository:  As in [0087], the database includes user information, which as in [0021] could include genetic test results and medical history. [0049] and [0068] disclose outputting insurance coverage for genetic tests, suggesting the existence of stored insurance information. KB:  As in [0023]-[0024], the analyzer uses the weights for genetic information to suggest one or more additional diagnostic tests, which as in [0020] can be genetic tests (information pertaining to genetic tests). [0024] discloses using statistical models known in the art for assessing risk, such as with the provided example of Down syndrome (clinical guidelines). Additionally, [0036] discloses recommendations (guidelines) of the ASHG and "any other medical body…" and [0069] discloses criteria of countries or organizations.
integrating data from the applied request with results from service modules and performing one or more from a group of content search, variation interpretation, and report generation to produce results for the request;
[0023]-[0024], and specifically [0088] disclose the analyzer "combines information from database and information input through patient information [0090]-[0092] disclose preparing a report, as well as [0026], [0047]-[0050], [0074].
updating the personalized data repository and supporting knowledge bases based on the results of the request; and
[0022] discloses updating the database "as further research is available for example and/or through machine learning, in which previous test results and other medical information is analyzed to permit one or more weights to be adjusted accordingly."
triggering surveillance services based on one or more events.
[0084]-[0085] discloses "updates" for individuals meeting a criteria for new tests and/or therapies.
	
While Shohat does disclose retrieving medical information of the user ([0022]-[0023]), Shohat does not specifically disclose “the retrieved information is identified and extracted using a service module configured to perform natural language processing and machine learning.” Torii does disclose “the retrieved information is identified and extracted using a service module configured to perform natural language processing and machine learning.” Specifically, Torii discloses:

Whole document discloses using machine learning in combination with natural language processing to extract data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Shohat with "the retrieved information is identified and extracted using a service module configured to perform natural language processing and machine learning " as disclosed by Torii. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shohat in order to “identify phrases referring to concepts of interests in unstructured text” (Torii:  Objective).

Claims 2, 10, 18:
Shohat in view of Torii discloses the method, system, and computer program product of claims 1, 9, and 17, as discussed above. Shohat further discloses:
determining the gene composition for the multigene panel selection comprises determining gene composition for one of a basic panel and a multiple expansive panel; and the method further comprises:
[0021]-[0024] and [0087]-[0088] disclose using the weights of the database by the analyzer to recommend one or more diagnostic tests, where the diagnostic tests are preferably genetic tests as in [0020].
performing services based on the determined panel including one or more from a group of: NGS sequencing and variant interpretation/clinical management, genetic screening/testing advice, gene panel updating, producing new guidelines, identifying new genes/variations, and identifying personal health status changes.
[0019]-[0020], [0023], [0025], [0048], [0065], [0089] for example, disclose recommended genetic tests, which [0025] and [0089] explicitly discloses being performed by the "diagnostic test module."

Claims 3, 11, 19:
Shohat in view of Torii discloses the method, system, and computer program product of claims 1, 9, and 17, as discussed above. Shohat further discloses:
the request comprises an environmental factor or a social factor, and the method further comprising:  applying the request to the personalized data repository, wherein the personalized data repository comprises the environmental factor or the social factor for each user of a population of users; integrating data pertaining to the environmental factor or the social factor for each of the population of users from the applied request with the results from the service modules; and analyzing the integrated data to determine whether the environmental factor or the social factor increases or decreases a prevalence of a disease in the population relative to a control population of users.
[0006] and [0027] explicitly disclose accounting for environmental exposure information which might affect underlying genetic conditions. [0006] discloses analyzing environmental exposure information and suggesting one or more genetic tests to be performed. This necessarily would be based on a priori knowledge of the environmental factor affecting disease risk or prevalence as compared to the general population. [0090]-[0092] disclose preparing a report, as well as [0026], [0047]-[0050], [0074], where the report includes these suggested genetic tests.

Claims 4 and 12:
Shohat in view of Torii discloses the method and system of claims 1 and 9, as discussed above. Shohat further discloses:
the request comprises a genetic factor, and the method further comprising:  applying the request to the personalized data repository for a population of users and supporting knowledge bases, wherein the personalized data repository comprises the genetic factor for each user of a population of users; integrating data pertaining to the genetic factor for each user of the population of users from the applied request with the results from the service modules; and analyzing the integrated data to determine whether the genetic factor increases or decreases a prevalence of a disease in the population relative to a control population of users.
[0006] and [0027] explicitly disclose accounting for preexisting genetic information (genetic factors) such as previously performed genetic tests or known inherited diseases or genetic disorders. [0006] discloses analyzing this preexisting genetic information and suggesting one or more genetic tests to be performed. This necessarily would be based on a priori knowledge of the genetic factor from the preexisting genetic information affecting disease risk or prevalence as compared to the general population. [0090]-[0092] disclose preparing a report, as well as [0026], [0047]-[0050], [0074], where the report includes these suggested genetic tests.

Claims 5 and 13:
Shohat in view of Torii discloses the method and system of claims 1 and 9, as discussed above. Shohat further discloses:
extracting
[0023] extracted information is used to determine genetic test recommendations.
consolidating the extracted data and including the consolidated data in the results for the request.
[0090]-[0092] disclose preparing a report, as well as [0026], [0047]-[0050], [0074], where the report includes these genetic test recommendations. The report can also include payment information as in [0049], level of risk for any particular syndrome and/or genetic condition as in [0074].

While Shohat does disclose extracting and consolidating information as well as machine learning ([0022]), Shohat does not specifically disclose “using the service module configured to perform natural language processing and machine learning.” Torii does disclose “using the service module configured to perform natural language processing and machine learning.” Specifically, Torii discloses:
extracting, using the service module configured to perform natural language processing and machine learning, 
Whole document discloses using machine learning in combination with natural language processing to extract data.

The obviousness and motivation to combine Shohat with Torii is the same as discussed above in claim 1.

Claims 6 and 14:
Shohat in view of Torii discloses the method and system of claims 2 and 10, as discussed above. Shohat further discloses:
determining the gene composition for the multiple expansive panel based on one or more factors selected from the group consisting of medical factors, financial factors, clinical guideline factors, and technical factors.
[0006] discloses recommending genetic tests based on symptoms and medical history (medical factors). Additionally, [0036] discloses genetic testing recommendations (guidelines) of the ASHG and "any other medical body…" and [0069] discloses criteria of countries or organizations.

Claims 7, 15, 20:
Shohat in view of Torii discloses the method, system, and computer program product of claims 1, 9, and 17, as discussed above. Shohat further discloses:
sending a notification to a user including results of triggering the surveillance services.
[0085] discloses "updates" (surveillance request results) being sent to individuals.

Claims 8 and 16:
Shohat in view of Torii discloses the method and system of claims 1 and 9, as discussed above. Shohat further discloses:
the events include a newly discovered gene, a change in an end-user's medical status, a change in a clinical guideline, or a change in the composition of a gene panel.
[0084]-[0085] discloses "updates" for individuals meeting a criteria for new tests and/or therapies.

Response to Arguments
Regarding claim objections, applicant’s amendments are sufficient and the associated objections have been withdrawn.

Regarding 112(b), applicant’s amendments are sufficient and the associated rejections have been withdrawn.

Regarding 101, applicant argues the added step of determining gene composition to personalize a multigene panel does not fall into any grouping of abstract ideas. However, the examiner respectfully disagrees. This “determining” step falls within the “Mental Processes” grouping of abstract ideas, and, when looking at the claim as a whole, is simply another step in the claimed process that a human could follow to perform genetic counseling.
Applicant further argues any recited judicial exception is integrated into the practical application of improving genomic medical services. Applicant points to the specification for support of this improvement. Applicant further argues the recitation of natural language processing and machine learning.


Regarding 102, applicant’s amendments are sufficient and the associated rejections have been withdrawn. However, upon further consideration, a new ground of rejection of claims 1-4, 6-12, and 14-20 is made under 35 U.S.C. 103 as being unpatentable over Shohat in view of Torii. 

Regarding 103, claims 5 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Shohat in view of Torii. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626